United States Court of Appeals
                       For the First Circuit

No. 19-1392

                     UNITED STATES OF AMERICA,

                             Appellee,

                                v.

      TONY LEONARD, a/k/a Tom Cat, a/k/a Thomas Lee Jones,

                       Defendant, Appellant.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MAINE

           [Hon. George Z. Singal, U.S. District Judge]


                              Before

                 Kayatta, Barron, Circuit Judges,
                   and O'Toole, District Judge.



     Robert F. Hennessy for appellant.
     Julia M. Lipez, Assistant United States Attorney, with whom
Halsey B. Frank, United States Attorney, was on brief, for
appellee.


                         November 3, 2021




    Of   the District of Massachusetts, sitting by designation.
                O'TOOLE,      District     Judge.     Defendant-appellant          Tony

Leonard entered a conditional guilty plea pursuant to Rule 11(a)(2)

of   the   Federal       Rules    of    Criminal    Procedure   to    one    count   of

possession of a firearm by a prohibited person. Prior to entering

his plea, Leonard had moved to suppress evidence seized from a

search of his residence. He requested a Franks hearing1 on the

ground that the affidavit in support of the warrant that authorized

the search omitted material information that, if it had been

included, would defeat a finding of probable cause. The district

court denied the motion in a summary order. Leonard appeals the

district court's rejection of his request for a Franks hearing.

                We conclude that the district court did not err in

denying Leonard a Franks hearing. Accordingly, we affirm that

ruling.

                                   I.     BACKGROUND

                In   August    2017,     Lewiston    (Maine)    Police      Department

("LPD")    Patrolman          Zachary    Provost    submitted    an    affidavit     in

support of an application for a state search warrant during the

course     of    an     investigation      into     suspected   drug     possession,

furnishing,          and/or   trafficking     by    Leonard.    Provost      had   been

employed for five years by the LPD. He was assigned to the plain-

clothes Special Enforcement Team, and he had completed several


1 So called because the type of hearing derives from Franks v.
Delaware, 438 U.S. 154 (1978).

                                          - 2 -
training courses related to drug enforcement and had participated

in numerous drug investigations.

               Provost sought a warrant to search Leonard himself and

his residence located at 41 Walnut Street, Lewiston, for drugs,

drug paraphernalia, firearms, and other evidence. His affidavit

identified both Apartment #2 and Apartment #3 at that location as

Leonard's      residence.     The    apartments       were    described         as    being

located in an off-white multi-unit apartment building directly

above    the    Midtown     Athletic   Club.     In    support       of   his    warrant

application,      Provost     provided    information         said    to       have    been

received from three confidential informants or "CIs."2

               CI-1   provided     information    in    the    hope       of   favorable

consideration in a pending criminal case involving violation of

conditions of release and drug-related offenses. CI-1 also had

prior    arrests      for   bail    violations        and    false    public         alarm.

Nonetheless, Provost wrote that CI-1 had "been proven reliable by

providing me with information that I have deemed credible from

prior investigations."

               CI-1 informed Provost that a person nicknamed "TOMCAT"

lived above the “Midtown” and was dealing "[c]rack." Provost knew


     2 In the affidavit, Provost refers to all the confidential
informants simply as "CI." For clarity, this opinion refers to the
CI who provided information to Provost as CI-1, the CI who provided
information to the other LPD officer as CI-2, and the CI who
provided information to an agent of the Maine Drug Enforcement
Agency as CI-3.

                                       - 3 -
from prior experience that Leonard used the street name "TOMCAT,"

had a prior conviction for drug trafficking, and had recently been

released from prison. Existing internal LPD records confirmed

Leonard's use of the alias and identified 41 Walnut Street #3 as

his residence. Additionally, a review of his prior criminal history

confirmed     that    Leonard   had      numerous    convictions     for   drug

possession and trafficking.

            CI-1 reported to Provost that TOMCAT had apartments on

the second and third floors. He stated that the second-floor

apartment was the "TRAP" spot that was unfurnished except for a

folding card table and was commonly used as a "[p]arty [s]pot." He

reported that TOMCAT lived in the third-floor apartment with his

girlfriend.

            CI-1 further stated that TOMCAT had video monitoring

devices in the hallways. TOMCAT had access to the surveillance

equipment at all times and typically watched it while dealing

"[c]rack [c]ocaine." CI-1 had seen TOMCAT in possession of a pistol

and   ammunition     and,   within   a   week   or   so   before   the   warrant

application, had observed TOMCAT packaging "[c]rack [c]ocaine" for

distribution inside the second-floor apartment. He reported that

TOMCAT kept his firearm and narcotics on the second floor, but he

did not know where TOMCAT kept his drug proceeds.

            During the course of the investigation, Provost received

information from another LPD Officer about another registered

                                      - 4 -
confidential informant, CI-2. According to the other officer, CI-

2 had prior arrests for theft, operating after a suspension, and

forgery, but had previously provided information that was deemed

credible by police and had led to an arrest. CI-2 claimed to be

interested in reducing drug trafficking in the city because drugs

had "directly affected this CI's life."

          CI-2 provided information to the police that TOMCAT was

staying at 41 Walnut Street and was dealing "HARD," which Provost

knew from his experience was a street term for crack cocaine. CI-

2 stated he could purchase "[c]rack [c]ocaine" from TOMCAT at any

time. On August 14, 2017, CI-2 reported that TOMCAT lived in the

third-floor apartment, but utilized the second-floor apartment to

deal "[c]rack." CI-2 reported there was constant foot traffic

coming and going from the rear door of the building and that TOMCAT

was often seen standing in the rear parking lot. CI-2 also stated

that the residence was equipped with video surveillance.

          On August 15, 2017, Provost spoke with an agent of the

Maine Drug Enforcement Agency, who informed him that agents had

recently made contact with CI-3, a cooperating defendant. CI-3

reported to them that TOMCAT was the largest drug trafficker in

the area. CI-3 stated that TOMCAT had apartments on the second and

third floors above the "Midtown Bar" on Walnut Street. CI-3 further

stated that TOMCAT's customers typically used the rear entrance

located   on   Bartlett   Street.   CI-3   had   recently   observed

                               - 5 -
approximately 1.5 ounces of "[c]rack [c]ocaine" and 1 ounce of

"[c]ocaine HCL" in the apartment, where he had also previously

observed firearms. CI-3 did not know who owned the firearms.

          Shortly before Provost applied for the warrant, the LPD

conducted a controlled purchase of cocaine from Leonard, utilizing

one of the confidential informants.3 According to the affidavit,

officers searched the CI for contraband and equipped him with an

electronic recording and monitoring device. Officers followed the

CI to the parking lot at 41 Walnut Street, where the CI made

contact with Leonard. The CI observed Leonard enter the back door

leading to both the second- and third-floor apartments and return

moments later. The CI provided TOMCAT with pre-counted, recorded

United States currency in exchange for a quantity of cocaine. After

the buy, the CI turned over cocaine to a detective. A field test

indicated the presence of Cocaine HCL.

          On August 16, 2017, a state court judge issued the

warrant to search Apartments #2 and #3 at 41 Walnut Street. The

next day, LPD officers executed the search warrant. Officers found

Leonard inside the third-floor apartment. Nearby was a jacket which

contained a handgun and magazine. Officers also found cocaine,

crack cocaine, more than $10,000 in U.S. currency, and a key that

opened the second-floor apartment. In the second-floor apartment,


     3 The affidavit does not identify which of the three CIs made
the purchase.

                              - 6 -
officers found recently purchased furniture in Leonard's name, a

bill bearing his name, a handgun case corresponding to the handgun

previously seized, another loaded magazine, a digital scale with

white powder residue, a box of plastic baggies, and a firearm

cleaning kit.

           A   grand   jury   returned    a   federal   indictment   against

Leonard charging him with one count of possession of a firearm by

a prohibited person in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2),     and   one   count   of   possession   with    the   intent   to

distribute cocaine in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(C). Prior to trial, Leonard filed a motion to suppress the

results of the August 17th search of 41 Walnut Street, as well as

evidence seized pursuant to subsequent search warrants predicated

on the evidence from the search on August 17. He sought a hearing

pursuant to Franks v. Delaware on the basis of what he claimed

were two material omissions from the warrant affidavit.

           First, Leonard argued that Provost failed to disclose

that   significant     interfering      background   noise   prevented      the

electronic recording and monitoring device from capturing usable

audio information. Leonard contended that the omission created the

false impression that something of evidentiary value had actually

been recorded or monitored, implicitly boosting the affidavit's

narrative. Second, Leonard argued that Provost failed to disclose

that after completing the controlled buy, the CI did not meet

                                    - 7 -
immediately with police but rather left the area in a car with an

unidentified person and, only after that, met up with police to

turn over some cocaine. Leonard argued that the circumstance raised

the possibility that the CI had obtained the cocaine from some

source other than Leonard, including the person with whom the CI

had left the area. Disclosure of that fact, he argued, would have

weakened the case for probable cause.

          In response, the government contended that the omitted

information would not have materially weakened the probable cause

determination, and that even if the warrant affidavit was deemed

to lack probable cause, thus invalidating the warrant, the officers

had relied in good faith on the judicially authorized search

warrant. See United States v. Leon, 468 U.S. 897 (1984).

          The district court denied both Leonard's Franks motion

and his motion to suppress in a brief written decision. The

district court accepted Leonard's factual allegations as true but

concluded that Leonard had not demonstrated that he was entitled

to a Franks hearing. As to the failure to note that the recording

equipment carried by the CI did not provide corroboration for the

CI's own narrative, the district court found that it was not a

material omission because the affiant did not suggest that the

recording device had led to confirming information. As to the

presence of the unnamed additional person in the car with the CI,

the district court determined that even if the affidavit had

                              - 8 -
included the information, it would not have sufficiently cast doubt

on the significant amount of other information in the affidavit

that supported probable cause, particularly the consistency of the

information provided by the separate CIs. The court also concluded

that the probable cause standard would have been met even if the

omitted information had been included in the warrant affidavit.

The district court did not address the government's alternative

good-faith reliance argument.

          After his conditional plea, Leonard was sentenced by the

court to ninety-six months' imprisonment.4 Leonard had reserved

his right to appeal the district court's order denying the request

for a Franks hearing and motion to suppress, and he timely filed

this appeal.

                         II.    DISCUSSION

          Leonard challenges the district court's denial of his

request for a Franks hearing and consequently its denial of his

motion to suppress the fruits of the search. "In considering a

district court's decision to deny a Franks hearing, [this Court]

review[s] factual determinations for clear error and the probable

cause determination de novo." United States v. Arias, 848 F.3d




     4 Leonard pled guilty with respect to possession of a firearm
by a prohibited person. The second count of the indictment,
possession of cocaine with intent to distribute, was dismissed by
the district court upon the government's motion.

                                - 9 -
504, 511 (1st Cir. 2017) (citations omitted); accord United States

v. Barbosa, 896 F.3d 60, 67 (1st Cir. 2018).

           The Fourth Amendment provides that "no Warrants shall

issue, but upon probable cause, supported by Oath or affirmation

. . . ." U.S. Const. amend. IV. This requires the judicial officer

considering a warrant application "to make a practical, common-

sense decision whether, given all the circumstances set forth in

the affidavit before [them], including the veracity and basis of

knowledge of persons supplying hearsay information, there is a

fair probability that contraband or evidence of a crime will be

found in a particular place." United States v. Tanguay, 787 F.3d

44, 50 (1st Cir. 2015) (quoting Illinois v. Gates, 462 U.S. 213,

238 (1983)). "Performance of this task must take account of the

totality of the circumstances." Id. (citing Gates, 462 U.S. at

238).

           Information supporting probable cause may be set out in

an affidavit submitted with the application for a search warrant.

An affidavit supporting a search warrant is presumptively valid.

United States v. Gifford, 727 F.3d 92, 98 (1st Cir. 2013). However,

a defendant may rebut this presumption and challenge the veracity

of the affidavit in a pretrial hearing, "eponymously called a

Franks hearing." Barbosa, 896 F.3d at 67 (citations omitted). At

a Franks hearing, if a defendant shows by the preponderance of the

evidence   that   the   affidavit   "contains   false   statements   or

                                - 10 -
omissions, made intentionally or with reckless disregard for the

truth, and that a finding of probable cause would not have been

made   without   those   false   statements   or   omissions,   then   the

defendant is entitled to the suppression of evidence obtained under

that warrant." Arias, 848 F.3d at 511 (citing Tanguay, 787 F.3d at

49).

           A defendant, however, is not entitled to a Franks hearing

as a matter of right. Rather, he first must make a "'substantial

preliminary showing' . . . that 'a false statement or omission in

the affidavit was made knowingly and intentionally or with reckless

disregard for the truth' and that the false statement or omission

was 'necessary to the finding of probable cause.'" Id. at 511

(quoting United States v. McLellan, 792 F.3d 200, 208 (1st Cir.

2015)). When a defendant claims there were material omissions from

the facts asserted in an application, he must therefore show that

the omission was "intentional or reckless" and that "the omitted

information,     if   incorporated   into   the   affidavit,   . . .   [is]

sufficient to vitiate probable cause." Tanguay, 787 F.3d at 49.

           Against this backdrop, we turn to Leonard's attempt to

persuade the Court that the district court erred in its conclusion

that he had failed to make a threshold showing sufficient to

entitle him to a Franks hearing. He contends that if the affidavit

were reformed to include the omitted facts regarding the background

noise and the presence of another individual in the cooperator's

                                  - 11 -
vehicle, the affidavit would have been insufficient to establish

probable cause that a search of Leonard's residence would turn up

evidence of a crime.5 He also claims the affidavit was insufficient

to establish a nexus to Leonard's third-floor residence.

     A.          Sufficiency of the Affidavit

           The district court found that an affidavit reformed as

Leonard claims it should be would still support probable cause

because   the   omitted   information   would   not   have   sufficiently

negated   the   considerable   force    of   other   information   in   the

affidavit, particularly the consistency of information provided by

three separate confidential informants.

           When, as here, the showing of probable cause is based

primarily on information provided by CIs with some additional

corroboration by police investigation, we apply a "nonexhaustive

list of factors" to examine the affidavit's probable cause showing.

United States v. Tiem Trinh, 665 F.3d 1, 10 (1st Cir. 2011).

           These factors include, among others, (1)
           whether the affidavit establishes the probable
           veracity and basis of knowledge of persons
           supplying hearsay information; (2) whether an
           informant's   statements   reflect   firsthand

     5 Leonard also attempts to address the first element of the
Franks test, i.e., that the affiant intentionally or with reckless
disregard for the truth omitted information from the affidavit.
However, he does so only cursorily. But we need not consider
whether Leonard has waived this argument because we conclude that
Leonard has failed to satisfy the second element of the Franks
test and thus his challenge fails on that ground.



                                - 12 -
             knowledge; (3) whether some or all [of] the
             informant's     factual     statements      were
             corroborated     wherever     reasonable     and
             practicable      (e.g.,      through      police
             surveillance);    and   (4)   whether    a   law
             enforcement   affiant    assessed,   from    his
             professional   standpoint,    experience,    and
             expertise, the probable significance of the
             informant's provided information.

Id. (quotation marks and citations omitted). "Because '[n]one of

these factors is indispensable,' a stronger showing of supporting

evidence as to one or more factors may effectively counterbalance

a lesser showing as to others." Id. (alteration in original)

(quoting United States v. Zayas–Diaz, 95 F.3d 105, 111 (1st Cir.

1996)).

             A reformed affidavit to include what Leonard claims was

improperly    omitted    information     would    satisfy    the   Tiem   Trinh

factors. First, the affidavit established the probable veracity of

the CIs. As to CI-1, Provost stated the source had proven reliable

in the past with information Provost had deemed credible from prior

investigations. See United States v. Barnard, 299 F.3d 90, 93 (1st

Cir. 2002); see also Tiem Trinh, 665 F.3d at 10–11 (noting that

references     to   a   CI's   history    of     providing   information     to

authorities provides       "some assurance of reliability"); United

States v. Khounsavanh, 113 F.3d 279, 286–87 (1st Cir. 1997). Though

CI-1   had   pending    charges   at   the     time,   providing   perhaps   an

incentive to falsify information, "[t]he risk that the informant

is lying or in error need not be wholly eliminated. Rather, what

                                   - 13 -
is needed is that the probability of a lying or inaccurate informer

has     been    sufficiently       reduced     by    corroborative        facts    and

observations." See Khousavanh 113 F.3d at 284 (internal quotations

omitted). As to CI-2, despite previous arrests, the source had

provided information in the past that had been found credible and

had resulted in an arrest. See Tanguay, 787 F.3d at 50. CI-2 was

not working for any consideration, but rather                       claimed to be

motivated by personal experience to help to reduce drug trafficking

in Lewiston. There is no particular background information about

CI-3,    but     his    trustworthiness       is    enhanced   by   the    fact    the

information       CI-3    provided    implicated      himself   to    some       degree

because he had personally observed drugs and firearms in Leonard's

apartment. See id. (noting that trustworthiness may be enhanced by

the     extent     to     which      statements       are   against       interest).

Additionally, none of the CIs were anonymous tipsters; rather,

they were "known to the police and could be held responsible if

[their] assertions proved inaccurate or false." See Barnard, 299

F.3d at 93.

               Second, the information provided by the CIs was based on

firsthand information and/or provided detailed information about

Leonard's criminal activity. See Gates, 462 U.S. at 234; Barnard,

299 F.3d at 93. Their reliability is bolstered by the "extent and

level    of     detail"    of     their     information     regarding      the    drug

trafficking operation in the apartments, which reflected "hidden,

                                          - 14 -
illegal activity, and not generally obtainable, irrelevant, or

non-incriminating facts." See Tiem Trinh, 665 F.3d at 11. CI-1

reported that he had been inside the apartment and had personally

observed    Leonard       packing       crack   cocaine      for    distribution     and

possessing        a    pistol     and    ammunition.        Additional     information

specifically          described   the     two   apartments,        the   occupants   and

furnishings, location of video monitoring devices, specifics about

Leonard's    behavior,          and     other   details.      Similarly,     CI-3    had

personally observed the presence of drugs and firearms in the

apartment and also provided details as to the use of the apartments

and how drug customers would enter the building.

            Third, several components of the CIs' information were

corroborated.          Significantly,       there     was     "cross-corroboration"

between     the       multiple    sources       to   different       law   enforcement

officers.6 See Barnard, 299 F.3d at 94. All three reported that


     6 Leonard suggests that because Provost refers to each
confidential informant as "CI", it is possible that there are not
three different CIs but rather just a single CI. The district
court, however, concluded the opposite, finding that the affidavit
contained   "consistent    information    provided   by    multiple
confidential informants." We do not think this finding was in clear
error. The way each CI is described in the affidavit shows that
Provost understood each CI to be a different person. See Barnard,
299 F.3d at 94. Provost provided different criminal histories,
motivations for working with law enforcement, and contributions to
prior investigations for each CI. Moreover, each CI interacted
with a different law enforcement officer and provided different
details of TOMCAT's operation that were broadly consistent. See
id. at 94-95.



                                          - 15 -
Leonard dealt crack cocaine. All three described Leonard's use of

the two apartments on the second and third floors of 41 Walnut

Street, with two of them detailing that Leonard lived on the third

floor and dealt drugs on the second floor. Two described the video

surveillance, two observed a firearm, and two noted that customers

used       the   rear   door.   Further,    Provost    himself    conducted    some

independent         investigation     regarding       the   details,       including

reviewing the LPD system to verify that Leonard used the alias

"TOMCAT," that he lived at the address identified by the CIs, that

he had prior convictions for drug possession and trafficking, and

that he had been recently released from prison.7 "Taken together,

the    source[s']       account[s]"   and    the   detective's      investigation

provided         "substantial    corroboration     for      the   CI[s']     crucial

allegation of criminal conduct by defendant at his home." See id.

at 95.

                 Additionally, officers engaged a CI in a controlled buy.

The CI was searched for contraband before the buy and was followed

to Leonard's residence at 41 Walnut Street. The CI made contact

with Leonard, who was observed entering the rear door of the




       Leonard contends that Provost's review of the LPD's internal
       7

records does not count as corroboration for these purposes because
the information was publicly available. But the alias TOMCAT was
not readily available to the public.

                                      - 16 -
building and returning with a substance which later tested positive

for cocaine.

           To   be    sure,   the   controlled      buy   was   not     free   from

problems, and those problems were not disclosed in the warrant

affidavit. The recording and monitoring device placed on the CI

was ultimately unhelpful because of significant background noise.

However, the affidavit did not state that the device documented

useful evidence, 8 and officers were able to surveil 41 Walnut

Street to at least some extent during the buy. Somewhat more

problematic is that the CI traveled away from 41 Walnut Street

with another person before meeting the agents to turn over the

purchased cocaine, raising at least a speculative possibility that

someone other than TOMCAT had been the source of the drugs the CI

turned over to police. But a "less than ideal" controlled buy can

still    provide     some   support    for     a   probable     cause    finding,

particularly where, as here, the buy yielded information that was

consistent with what the police were told by the three CIs.

Khounsavanh, 113 F.3d at 286; see also, e.g., United States v.



     8 Indeed, the affidavit cites the CI personally and not a
recording as the source of information as to TOMCAT'S activities
during the buy. Leonard's contention that the affidavit "nowhere
suggests that police surveilled or even attempted to surveil the
suspect resident during the alleged transaction" is simply not
consistent with what the affidavit reports. The affidavit states
that the "CI was followed to the parking lot of 41 Walnut [Street]"
and that "[a]fter conducting the transaction[,] said CI was
followed back to the designated meet location."

                                      - 17 -
Genao, 281 F.3d 305, 309 (1st Cir. 2002); United States v. Garcia,

983 F.2d 1160, 1166–67 (1st Cir 1993). Probable cause only requires

a showing of a "fair probability" that contraband or evidence would

be found in the apartment, Khounsavanh, 113 F.3d at 283, and the

other aspects of the buy (including the CI's report that Leonard

provided    the     cocaine),   the     cross-corroboration         of   detailed

information about Leonard's criminal activity in the residence,

and   the   independent     verification       about   residence,    alias,   and

criminal background by Provost, sufficiently corroborated the CIs'

factual statements advanced in support of the warrant.

            Finally, as to the fourth Tiem Trinh factor, Provost

assessed     from     his    professional        experience    the       probable

significance of the informants' information. He described his five

years on the task force, his prior experience investigating drug

trafficking cases, and his experience preparing and participating

in the execution of numerous search warrants. He noted that based

on his training and experience, it was common for drug traffickers

to store in their residence records pertaining to their operations,

drug paraphernalia, and sums of money that are drug proceeds. "In

the eyes of the issuing justice, these statements could have

boosted the reliability" of the CIs' information as to Leonard's




                                      - 18 -
drug trafficking and firearms possession. See Barnard, 299 F.3d at

95.

                Taken together, these facts--even based upon a reformed

affidavit to include the omissions--were sufficient to give the

issuing judge a substantial basis upon which to conclude that there

was a fair probability that contraband or evidence of a crime would

be found.

      B.        Nexus to Third-Floor Apartment

                We turn to Leonard's alternate argument. He contends

that the affidavit, if reformed, would be insufficient to establish

a fair probability that evidence material to any crime would be

found      in    Leonard's   third-floor     apartment   specifically.   The

government argues in response that the claim should only be

reviewed for plain error because Leonard forfeited the theory by

never expressly arguing before the district court that the reformed

affidavit failed to establish nexus to the third-floor apartment.

The government further argues that even if the argument had been

fully preserved, Leonard cannot show that the reformed affidavit

would have undercut probable cause to search both apartments.

                "A warrant application must demonstrate probable cause

to believe that (1) a crime has been committed—the 'commission'

element, and (2) enumerated evidence of the offense will be found

at the place to be searched—the so-called 'nexus' element." United

States v. Feliz, 182 F.3d 82, 86 (1st Cir. 1999). With respect to

                                    - 19 -
the "nexus" element, a judicial officer must "make a practical,

common-sense decision whether, given all the circumstances set

forth in the affidavit before him . . . there is a fair probability

that   contraband   or   evidence    of   a   crime   will   be   found   in   a

particular place." Id. (alteration in original) (quoting Gates,

462 U.S. at 238). "The criterion . . . is whether the facts

presented in the affidavit would 'warrant a man of reasonable

caution' to believe that evidence of crime will be found." Id. at

87 (quoting Texas v. Brown, 460 U.S. 730, 742 (1983)).

           With respect to a suspected drug dealer's residence,

"[t]he inquiry is not whether 'the owner of the property is

suspected of crime' but rather whether 'there is reasonable cause

to believe that the specific things to be searched for and seized

are located on the property to which entry is sought.'" United

States v. Roman, 942 F.3d 43, 51 (1st Cir. 2019) (quoting Zurcher

v. Stanford Daily, 436 U.S. 547, 556 (1978)). "A nexus . . . need

not, and often will not, rest on direct observation, but rather

can be inferred from the type of crime, the nature of the items

sought, the extent of an opportunity for concealment and normal

inferences as to where a criminal would hide [evidence of a

crime]." Id. (alterations in original) (internal quotation marks

omitted) (quoting Feliz, 182 F.3d at 88). To permit such an

inference of a nexus to a defendant's residence, the court looks

to whether "generalized observations" that "drug dealers tend to

                                    - 20 -
store   evidence   in   their   homes"   are   combined   with   "specific

observations, or facts, connecting the drug dealing to the home,"

such as "evidence that drug distribution was being organized from

[the defendant's] residence, that the defendant used his home as

a communications hub for drug activity, or that the defendant

move[d] back and forth from his residence in relation to the drug

transactions." Id. at 51–52 (alterations in original) (citations

omitted) (internal quotations omitted).

           It is not necessary for us to decide whether Leonard

waived the nexus argument, because even if it were preserved,

Leonard cannot show the district court committed any error in

finding that the reformed affidavit would have supported probable

cause to search both the second- and third-floor apartments.

           Provost made several "generalized observations" based on

his training and experience, such as the commonality of individuals

involved in illegal trafficking of drugs to: possess and store

more than one kind of scheduled drug; possess, maintain, and keep

at their residence records, journals, or notes pertaining to drug

trafficking; possess, maintain, and keep at their residence drug

paraphernalia; and possess, maintain, and keep with or near them,

including at their residence, sums of money.

           The affidavit in this case combined those generalized

observations with "specific observations" connecting Leonard's

suspected drug trafficking to his third-floor apartment. While CI-

                                  - 21 -
1 and CI-2 described the specific drug trafficking as occurring on

the second floor, there was nevertheless sufficient information to

infer evidence would be found on the third floor as well. Two CIs

described Leonard's use of surveillance equipment which monitored

the hallways and common areas of the building. There appeared to

be   a   common    street-level    door   that    led    to   both    floors   and

frequently was utilized by customers and also by Leonard during

drug deals.

            CI-1    noted   that    Leonard      possessed      a    firearm   and

ammunition, evidence that would likely be present where he lived

and not just where he conducted sales. Leonard had a history of

drug-related      convictions     and,   when   asked,   CI-3       reported   that

Leonard was the largest drug trafficker in the area at the time.

According to CI-1, the "TRAP" spot itself was sparsely furnished,

containing only a folding card table, permitting the inference

that Leonard kept important items, such as his cash and items he

bought with his drug proceeds, in a separate "safe yet accessible"

place, like his home. See, e.g., Feliz, 182 F.3d at 87–88. And, of

course, the place in which CIs observed Leonard to be in possession

of drugs and a firearm was just below his own known residence,

making it likely he could easily move such things between the two

apartments. The facts that would have been presented in a reformed

affidavit would still "warrant a man of reasonable caution" to



                                     - 22 -
believe it reasonably likely that evidence of crime would be found

in Leonard's third floor apartment. See id. at 86.

          In sum, there was no error in the district court's ruling

that Leonard had failed to make the threshold showing necessary to

obtain a Franks hearing. If the omitted information had been

included in the warrant application, the reformed affidavit would

nevertheless have justified the necessary finding of probable

cause to search both apartments.

                         III. CONCLUSION

          For the foregoing reasons, we affirm.




                              - 23 -